Citation Nr: 1420940	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-47 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for head trauma, claimed as headaches.  

2.  Entitlement to service connection for head trauma, claimed as headaches.  

3.  Entitlement to service connection for residuals of shrapnel wounds of the right forearm.  

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to a compensable initial evaluation before September 1, 2011, and a staged initial evaluation higher than 10 percent since September 1, 2011, for hearing loss.  

6.  Entitlement to an initial evaluation higher than 50 percent before September 1, 2011 for posttraumatic stress disorder (PTSD) with major depressive disorder, alcohol dependence, and nicotine dependence.

7.  Entitlement to total disability rating for compensation purposes based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008, February 2009, February 2010, and October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had requested a hearing, but the Veteran, through his attorney, withdrew that request in writing in November 2013.

During the pendency of the appeal, in a rating decision dated in May 2012, the RO increased the rating for PTSD from 50 percent to 100 percent, effective September 1, 2011, and granted a compensable staged initial rating of 10 percent for hearing loss, also effective September 1, 2011.  The Veteran continued his appeal for a higher rating for hearing loss at all relevant times and for a rating higher than 50 percent for PTSD before the effective date of the 100 percent rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions of the ratings for PTSD and hearing loss currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

The Board notes that the Veteran's claim for total disability based upon individual unemployability is not limited to the applicable appeal period before the Veteran received a 100 percent rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s).) VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  For this reason, a TDIU may become relevant for the purpose of special monthly compensation benefits. 

In the rating decision in August 2008, the RO denied the claim to reopen the claim for service connection for hepatitis C.  The Veteran expressed disagreement to this decision.  In his response to a supplemental statement of the case received by VA in June 2010, the Veteran, through his attorney, stated he was not appealing the issue of whether the claim of service connection for hepatitis C should be reopened and thus indicated his intent to withdraw that claim. 38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision. 

The issues of service connection for cirrhosis of the liver and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision dated in November 2004, the Board denied a claim of service connection for head trauma, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the November 2004 Board decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for head trauma, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's headaches disability was incurred during active service.

4.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's scar from a shrapnel wound to the right forearm was incurred during active service.

4.  At the April 2008 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level II hearing loss in the right ear, and by Level IV hearing loss in the left ear.

5.  At the September 1, 2011 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level IV hearing loss in the right ear, and by Level IV hearing loss in the left ear

6.  For the period from November 28, 2007 to September 1, 2011, and resolving all doubt in the Veteran's favor, the Veteran's PTSD has resulted in functional impairment effectively resulting in total social and occupational impairment, and manifested by anger, withdrawal/social isolation, depression, alcohol dependence, and limited ability to perform a variety of duties due to problems with abstract thinking, anxiety, communication, lack of concentration, memory, and attention.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision which denied the claim for service connection for head trauma is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the November 2004 Board denial to reopen a claim of entitlement to service connection for head trauma.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for shrapnel wound scar to the right forearm are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Prior to September 1, 2011, the criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

6.  From September 1, 2011, the criteria for a staged initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

7.  Resolving all reasonable doubt in the Veteran's favor, from November 28, 2007 to September 1, 2011, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

As the claims to reopen service connection for head trauma, service connection for headaches, service connection for a shrapnel wound scar, and increased rating for PTSD are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to these claims is not necessary.

Also, part of the Veteran's appeal stems from notice of disagreement with the award of an initial disability rating for hearing loss following the grant of service connection for hearing loss.  Further VCAA notice is not required for the initial disability rating issues.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in October 2009 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for hearing loss.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in August 2008, December 2008, May 2010, October 2011, and September 2011.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Analysis of Claims at Issue

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for head trauma was denied by the Board in a decision dated in November 2004.  The Board denied the claim on the basis that evidence did not establish chronic disabling residuals of a head injury.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7104.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the November 2004 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his head trauma claim occurred in November 2007 when the Veteran filed a claim to reopen the claim for service connection for head trauma disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board denied the claim for service connection for head trauma because there was no evidence that the Veteran had chronic disabling residuals of a head injury since separation.  Since the Board's decision in November 2004, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The Veteran testified at a DRO hearing that prior to his deployment to Vietnam he attended Advanced Infantry Training at Ft. Jackson, South Carolina, during which time he sustained an injury after being struck on the back of his head with a thrown beer can.  He further testified that he was knocked unconscious and required seven stitches to close the wound.  Since that time, he has had headaches.  

The entrance examination and history in May 1969 was normal.  Although the service treatment records did not indicate any treatment for a head injury, the Veteran did indicate in his separation examination in September 1972 that he had a history of a head injury. His physical examination was normal and he denied recurrent and severe headaches on his medical history questionnaire.

In October 2001, while admitted for alcohol dependence, the Veteran's history included a laceration on the back of his head requiring sutures but the report later stated he had no headaches or history of treatment.  

VA treatment and examination reports dated in July 2002 show he related a history of head injury in service with recurrent and chronic headaches ever since the injury.  He stated the headaches begin in the back of the head and move around to the front.  The headaches feel like a tight band around his head.  He placed the pain at 8/10, but did not experience auras.  

In June 2003, a VMAC outpatient note indicates that headaches were still a problem.  

In January 2005, a psychologist evaluating the Veteran for the Social Security Administration noted that the Veteran complained of recurrent headaches after sustaining a head injury.  A separate physical examination noted the history of the beer can hitting the Veteran in the head more than 30 years ago.  Since then, the Veteran reported constant headaches in the occipital area, although sometimes the headaches were more general.  His headaches are worse when exposed to light, experiencing stress, or when reading.  He deals with the headaches by lying down.  The evaluator noted that by the Veteran's history they began in service but his neurological examination was normal.  The Veteran did have tenderness in the temporal area but not in the occipital area.  This suggested that the headaches are tension headaches.  

In July 2006, a psychiatric evaluation noted that the Veteran gave a history of a closed head injury.  He stated his head hurts when he wakes up in the morning.  

In November 2008, the Veteran complained to his medical providers at VMAC of headaches, 5/10, and gave a history of suffering a cerebral concussion in service.  

In June 2010, VA received inpatient records from Walter Reed Army Medical Hospital for drug rehabilitation.  The past medical history in a medical board report dated in May 1972 included headaches.  While going through the rehabilitation program in April 1972, he also complained of headaches.  

In December 2011, the Veteran complained of what was described as migraine headaches which started in 1970 while in the Army.  He was hit on the head and he had stitches.  Since then, he has used pain medication, which is not effective.  Presently, he has been having the headaches 2-3 times a week lasting for 4 hours.  He has photophobia.  The headaches arise from the occipital, radiate up to the top of the head and the frontal region.  The Veteran does not get any aura.  The diagnosis was migraine headaches and a prescription drug was prescribed.

To summarize the foregoing, the Veteran has submitted evidence of suffering a head injury in service, resulting in recurring headaches.  Specifically, VA has received service treatment records from Walter Reed Hospital indicating complaints of headaches.  Thus, the Veteran has related the onset of his current headache disability to injury in service.  The headaches have recurred to the present.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current headache disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as headaches.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a disability due to head trauma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system is listed as a disease under § 3.309 as a chronic disease, although a headache disability is not listed as a disease under § 3.309 as a chronic disease.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The evidence establishes that the Veteran served in Vietnam.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 38 C.F.R. § 3.304(d).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Also, as the Veteran served in Vietnam, if a veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods.  See 38 C.F.R. §§ 3.307, 3.309.  None of the disabilities at issue is subject to presumptive service connection due to herbicide exposure, 38 C.F.R. § 3.309, and the Board understands the Veteran is not asserting nor does the evidence suggest that his claims of service connection for residuals of head trauma, residuals of a shrapnel wound, or cirrhosis of the liver are due to exposure to herbicides such as Agent Orange.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (claimant is not precluded from establishing service connection with proof of direct causation if disability not presumed to be due to herbicide exposure).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service Connection for Residuals of Head Trauma

Turning first to the re-opened claim for residuals for head trauma, although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran contends that he acquired a headache disability during service.  He testified that he was injured during AIT when he was struck in the head with a beer can and started having recurrent headaches since that time, even while serving in Vietnam.  Although there are no service records documenting the beer can incident, the Board notes that he did complain of headaches in service and also reported a head injury in his separation examination.  He also reported headaches while seeking treatment at Walter Reed Hospital.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache disability are met.  Post-service medical records reference reports of frequent headaches starting in July 2002, but the Veteran states they have continued since separation.  Further, he was diagnosed with migraine headaches in December 2011.  Thus, there is evidence of a current headache disability.  As such, Shedden element (1) has been demonstrated.

As noted, the Veteran testified that his headaches started while serving at Fort Jackson and the attacks have never stopped.  The service treatment records reference headache complaints.  Therefore, Shedden element (2) has been satisfied.    

Finally, the Board finds that Veteran's testimony as to the onset of his headache disability in service, which has remained until the present, and his attribution of his headaches to service satisfies Shedden element (3).  Headache symptoms are certainly symptoms which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board finds that the Veteran's lay statements are credible, and therefore finds that not only is there evidence of in-service incurrence of headaches, but that the headaches have recurred from separation to the present.  There is a suggestion from the Social Security Administration that the headaches are tension headaches, not due to an injury.  While there otherwise is no medical opinion in the file linking the current headache disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The Veteran is competent and credible to report that he began experiencing headaches in service and has experienced headaches ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for a headaches disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Shrapnel Wound

In March 2008, the Veteran reported residuals of a shrapnel wound had resulted in hypersensitivity to the skin of his right forearm where the shrapnel was removed.  The Veteran reported his fingers also go numb.  

In a VA examination in October 2010, the Veteran reported how he suffered a shrapnel wound to the right forearm after something caused the ammo dump to explode.  He also reported he sought medical attention from a medic who removed the shrapnel and left the wound open to heal.  The VA examiner noted a scar a half an inch in length and a quarter inch wide.  It was painful but there was no sign of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The scar was superficial.  The examiner diagnosed a shrapnel wound scar to the right forearm.  The examiner in October 2011 diagnosed a shrapnel wound scar to the right forearm.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a shrapnel wound scar to the right forearm are met.  The VA examiner in October 2010 diagnosed a painful scar.  As such, Shedden element (1) has been demonstrated.  Shedden element (2) has been satisfied by the Veteran's statements that the scar resulted from an ammo dump exploding nearby while in service.  

As noted above, the Veteran is competent to report that the scar resulted from the shrapnel injury he suffered in service as it came to him through his senses.  8 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran is competent to describe the occurrence and symptoms of a shrapnel wound condition, and the Veteran's statements, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence).  Although it is not clear from the evidence if the wound occurred during combat, see 38 C.F.R. § 3.304 (d), the Board finds that the event is consistent with the circumstances and conditions of the Veteran's service.  

Thus, in this instance, the Board finds the Veteran credible that he was wounded by shrapnel even though there are no service treatment records that document the shrapnel wound.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for a shrapnel wound scar  is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Rating for Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85 , Tables VI, VII.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  At the time the Veteran was granted service connection for bilateral hearing loss, the bilateral hearing loss was assigned a noncompensable initial rating effective November 29, 2007, and effective from September 1, 2011, assigned a 10 percent staged initial rating under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The Veteran underwent a VA audiological examination in April 2008.  The Veteran stated it was difficult to hear and understand speech, especially in background noise.  He also complained of tinnitus which interrupted sleep.  The Board notes that the Veteran is service connected for tinnitus at the maximum scheduler rating of 10 percent.  The examiner diagnosed normal hearing progressing to moderately severe sensorineural hearing loss in the right ear and mild progressing to severe sensorineural hearing loss in the left ear.  

Pertinent pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
55
65
LEFT

25
40
65
80

The pure tone averages were 43 decibels for the right ear and 53 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.

As the audiological results do not meet the requirements for exceptional patterns of hearing impairment regarding either ear, the Veteran's hearing must be evaluated using Table VI.  When applying the pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level IV. 

The Board then applies those levels to Table VII, which results in a noncompensable (0 percent) evaluation for the bilateral hearing loss.  As such, a compensable disability rating for bilateral hearing loss is not warranted based on the April 2008 examination results.

The Veteran underwent a VA audiological examination on September 1, 2011.  The Veteran reported he was taking care of his mother and he had trouble hearing her.  He also stated that his tinnitus made it difficult for him to fall asleep at night.  The examiner stated the Veteran's hearing loss disability would have impairment on his ability to communicate effectively.  Impaired communication can result in a difficult working environment compromising productivity.  A lack of communication between co-workers can increase the risk of accidents in the workplace.  Citing medical literature, the examiner noted workers with hearing impairment have a 55 percent greater risk of accidents than workers without hearing loss.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  

Pertinent pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
60
85
LEFT

45
60
65
80

The pure tone averages were 60 decibels for the right ear and 63 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.

As the audiological results do not meet the requirements for exceptional patterns of hearing impairment regarding either ear, the Veteran's hearing must be evaluated using Table VI.  When applying the pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level IV. 

The Board then applies those levels to Table VII, which results in a 10 percent evaluation for the bilateral hearing loss.  As such, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted based on the September 2011 examination results.

The Board notes that, as to the April 2008 and the September 2011 examinations, the examiners described the functional effects caused by the hearing loss disability as discussed above.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Veteran reported that his hearing loss caused communication problems.  The evidence also indicates he now uses hearing aids.  The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  As noted previously, however, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  Lendenmann v. Principi, 3 Vet. App. At 349; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  The RO and the Board are bound by applicable laws, and regulations promulgated by the VA. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

No audiological examinations since September 1, 2011 are of record.  For these reasons, the Board finds that the criteria for a compensable initial rating before the September 1, 2011 VA examination and for a staged initial disability rating in excess of 10 percent from September 1, 2011, for bilateral hearing loss, have not been met or approximated at any time during the period on appeal, 38 C.F.R. § 4.85, Diagnostic Code 6100, and as the benefit of the doubt rule is not applicable, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for an extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)  (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Veteran reported decreased hearing acuity causing communication problems especially with background noise.  The Veteran received audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  In a similar manner, the puretone threshold scores recognize that hearing loss means a Veteran may not hear certain sounds at times such as sirens. The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Thus, the Veteran's hearing loss disability, even if tested at VA under controlled circumstances and pursuant to standardized procedures, meets VA criteria that is designed for the type of real-world impairment experienced by the Veteran.  The evidence submitted by the Veteran does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.

The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for bilateral hearing loss.

In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disability, and is adequate to rate the Veteran's service-connected bilateral hearing loss, so that referral for extraschedular consideration is not warranted.

Increased Rating for PTSD Before September 1, 2011

The Veteran is currnently service connected for chronic acquired psychiatric disorder to include posttraumatic stress disorder with associated depression and alcohol dependency (PTSD).  As noted in the introduction, by a rating decision dated in May 2012, the RO increased the rating for PTSD from 50 percent to 100 percent, effective September 2011.  The Veteran's PTSD disability had been rated at 50 since the effective date of service connection, November 29, 2007.  The Veteran asserts, however, that the his PTSD was more severe than indicated by the 50 percent rating for the period from November 29, 2007 to September 1, 2011.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130  is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

In a medical assessment on work related activities dated in June 2005, the evaluator determined the Veteran's ability to make occupational adjustments (following work rules, relating to the public and co-workers, judgment, and maintain concentration) was poor.  He had no ability to interact with his superiors, dealing with workplace stress, or function independently.  The evaluator also stated the Veteran's emotional disturbance made him predictably unreliable on normal to mildly stressful activities.  He was emotionally unstable and volatile and could not sustain an appropriate stream of thought.  

In another evaluation by Dr. Riaz in June 2005, the Veteran's emotional and physical problems made him physically incapable of employment because he was unable to interact with co-workers or supervisors.  The Veteran was also unable to perform routine repetitive tasks at a sustained level.  

In July 2005, a counselor from the Vet Center stated the Veteran cannot or ever will be able to hold down gainful employment due to PTSD.  The Veteran was very socially and industrially impaired and his symptoms worsened with his age and deterioration of health.  

In July 2006, the Veteran complained to his mental health providers that his anger issues were really bad, as the Veteran did not look for trouble, but he became easily angered.  He does not like crowds and quit his church because there were too many people,  He cares for his elderly mother.  The GAF was 50.

In August 2006, the Veteran's anger was noted to be an issue for him.  He had a pattern of unstable and intense relationships.

In May 2008, it was noted the Veteran had frequent thoughts about death and avoided relationships.  He had a good relationship with his mother if he avoided drinking.  

In June 2008, the Veteran reported he did not feel like leaving his house, even for cutting the grass.  

In August 2008, a private psychiatrist noted that the Veteran  was facing legal problems due to his drinking.  

In a VA examination in December 2008, the examiner stated that the Veteran's current psychosocial function was fair.  The Veteran was unable to maintain marital relationships due to irritability and anger outbursts.  The Veteran used alcohol as a coping mechanism.  He exhibited social distancing, loss of interest in significant activities, and avoided stimuli associated with the trauma.  At the time of the examination, the Veteran's alcohol was in early remission, but in a precarious balance and could easily re-emerge.  The Veteran's violence and assaultiveness have been problematic.  The Veteran also had a co-morbidity of depression (expressing suicidal ideation).  He had difficulty initiating and maintaining sleep.  

Upon examination, the Veteran was tense although his speech was coherent and he was cooperative and friendly.  He had an inability to determine abstract interpretations.  The examiner stated that this impairment increased the likelihood the Veteran misinterpreted stimuli in the environment causing problems in interacting or inappropriate behavior.  His impulse control was fair and there were no episodes of violence.

The Veteran reported, however, that he stopped working after an incident where he was physically violent to a co-worker of Vietnamese ancestry. He also had been assigned less complex duties due to his concentration difficulties.  He had a problem with tardiness due to binge drinking and had a problem with other co-workers because they played tricks on him to startle him.  He got into arguments with his supervisors.  The examiner concluded the Veteran's anger outbursts, both verbally, and in the destruction of property, impacted all types of employment.

The examiner diagnosed chronic PTSD and severe chronic major depressive disorder without psychotic features.  The Veteran also had alcohol dependence in early full remission.  The depression and alcohol dependence were associated with the PTSD.  The GAF was 45 and the prognosis was guarded.  Overall, the Veteran's PTSD disability resulted in occupational and social impairment with deficiencies in most areas.  

In May 2010, the Veteran was provided a second VA examination.  He reported he still had flashbacks and nightmares 3 times a week.  He receives treatment at VAMC and takes prescribed medications, which have been helpful.  He has been going to the Vet Center for 19 years and has been hospitalized for mood problems and alcohol issues, although not in the last couple of years.  The Veteran stated he has done better as far as drinking is concerned, but also stated he has quit drinking in the last couple of years.  He gets anxious at night and has difficulty watching anything about the war.  Loud noises such as a slamming door make him jumpy.  He avoids crowds as he gets nervous and anxious around crowds.  He has depression with decreased energy, and interest in activities.  The Veteran reported he has thought about giving up on life repeatedly but has not attempted suicide.  He also reported difficulty keeping jobs and has not worked in the last 10 years.  He was never fired, but would leave after getting frustrated and irritable and had trouble getting along with people.  The Veteran stays at home and helps his mother. 

On examination, the Veteran was pleasant and interactive.  His thought process was logical and coherent and there were no delusions or hallucinations.  The Veteran rated his mood as 3/10.  Memory was intact, but the Veteran had problems with concentration.   He showed intact judgment and insight.

The diagnosis was PTSD with a GAF score of 50.  In the examiner's opinion, he suffered PTSD with symptoms of moderate to severe symptoms and has the most difficulty around other people.  He gets irritable and angry easily.  The Veteran has not been able to hold a job.  The examiner concluded the Veteran's symptoms still continue and affect him socially and economically.  

On September 1, 2011, the Veteran had a VA examination, reporting continued, persistent PTSD symptoms that are severe.  He began experiencing panic attacks when he stated he stopped drinking alcohol around 2009.  Although he is diagnosed with cirrhosis, he had three beers the night before the examination.  The attacks are triggered by crowds, which he tries to avoid.  They occur twice a week but last for a few minutes at a time.  He considers the attacks moderately- severe.  His depressive symptoms have been persistently present and he stated he experiences severe symptoms of depression.  

The Veteran, divorced three times, stated he does not want a serious relationship because he believes that it would be guaranteed to fail.  He does have an improved relationship with two of his three children.  He has a vacillating relationship with his mother and sister because he does not feel his sister contributes enough in the care of his mother.  He does not have any friends.  He has been charged with DUI on two occasions and been involved in 3-4 physical altercations.  

The examiner diagnosed PTSD, major depressive disorder, and alcohol dependence.  The examiner stated that the conditions are related and mutually aggravating.  Therefore, the level of occupational and social impact is characteristic of the cumulative effect of all diagnoses.  The Veteran also was diagnosed with nicotine dependence, quit in 2009, but currently smoked 2-3 cigarettes a day.  

The examiner concluded employment may be problematic because of PTSD.  He had difficulties with concentration, forgetting tasks, understanding complex tasks, problems related to tardiness due to binge drinking, and difficulties with interactions with co-workers and supervisors, resulting in anger outburst of verbal altercations and property destruction frequently and one physical altercation.  Consequently, the occupational impairment appeared to be severe and related to difficulty concentrating, heightened startle response, avoidance of stimuli associated with the trauma, irritability, anger outbursts, and use of alcohol as a coping mechanism.  The Veteran also had  a moderately severe impairment of abstract thinking and impaired concentration.  

Resolving the benefit of the doubt in favor of the Veteran, and after considering all of the objective medical and other credible evidence of record, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as the Veteran's psychiatric disability has effectively resulted in total occupational and social impairment from November 29, 2007 to September 1, 2011.  The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, supra.  Mental health providers and the VA examiners have noted the Veteran has been unable to interact with co-workers, supervisors, or the public and has severe anger issues with his co-workers and supervisors.  Additional symptoms such as his problems with concentration and abstract thinking make even solitary employment a practical option.  In addition, the providers have noted the Veteran's sleep difficulty, poor impulse control, anxiety, social isolation, anhedonia, and history of poor interpersonal relations.  The Board notes that the level of severity, at least as it relates to the Veteran's overall ability to function socially and occupationally has remained constant.  

It is significant, however, that the Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent evaluation under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross of impairment in communication; gross inappropriate behavior, disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his sleep difficulty, anxiety, depression, social isolation, hypervigilance, and irritability, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21  (2012) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect for the applicable period before September 1, 2011.  38 C.F.R. § 4.7.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that since November 29, 2007, the criteria for the assignment of a 100 percent rating for PTSD have been satisfied.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155 , 5107; 38 C.F.R. §§ 4.7 , 4.132, Diagnostic Code 9411.



ORDER

New and material evidence having been received, the claim for service connection for head trauma is reopened, and to this extent the appeal is granted.

Entitlement to service connection for a headache disability is granted.  

Entitlement to service connection for a shrapnel wound scar to the right forearm is granted.

Entitlement to a compensable initial rating before September 1, 2011 and for a staged initial rating in excess of 10 percent since September 1, 2011, for bilateral hearing loss, is denied.

A 100 percent rating for PTSD is granted from November 29, 2007 to September 1, 2011, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's claim for service connection for cirrhosis of the liver, the Board notes the Veteran received a VA examination in January 2011.  At that time, the examiner offered an opinion that the Veteran's PTSD and associated depression did not directly cause or aggravate cirrhosis and the Veteran developed cirrhosis because of his non-service connected hepatitis C, and it is not due to alcohol dependence, which is service connected as part of his PTSD disability.  The examiner, however, did not discuss whether the cirrhosis has been aggravated by the alcohol dependence.  In addition, he based his opinion upon a finding that his cirrhosis has been listed in VAMC as "cirrhosis of the liver without mention of alcohol."  The meaning of this phrase is unclear to the Board when, as just mentioned, the Veteran has had an alcohol dependence problem.  Stated another way, the examiner did not explain the clinical significance of "cirrhosis of the liver without mention of alcohol."  The examiner's conclusion appears to conflict with other notations in the record which appear to attribute the cirrhosis of the liver to alcohol abuse, e.g., the diagnosis of "alcohol induced cirrhosis" in November 2010.  Finally, the examiner never addressed the Veteran's assertion that while his mental health disabilities may not have directly caused or contributed to his cirrhosis diagnosis, the medication prescribed by his providers have contribute to the development or aggravation of his cirrhosis.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to TDIU, the Veteran's claim for total disability based upon individual unemployability is not moot now that the Veteran has received a 100 percent rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s).) VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  As such, the Board has determined that the TDIU claim must be re-evaluated and re-adjudicated in light of the disabilities service connected by the Board's decision to determine if the service connected disabilities, other than PTSD, are sufficient to warrant a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the liver.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has cirrhosis of the liver, and if so, whether it is at least as likely as not (probability of 50 percent or more), that it had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that cirrhosis of the liver was caused or aggravated by the Veteran's service-connected disabilities, to include alcohol dependence, and/or as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to reconcile, if feasible, the findings that the Veteran has an alcohol induced cirrhosis and cirrhosis without mention of alcohol.  

If the examiner determines that cirrhosis of the liver is related to service, or service-connected disability, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

2.  After the development requested is completed, readjudicate the claim for service connection for cirrhosis of the liver, and rate the service-connected headache and shrapnel wound scar disabilities.

3.  After the foregoing development is completed,  The Veteran should be provided a VA examination to ascertain whether he was unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities other than PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities, other than PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, other than PTSD, prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment.

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

4.  After the development requested is completed, readjudicate the claims for service connection for cirrhosis of the liver and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


